Citation Nr: 0406577	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from July 1963 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
bilateral hearing loss and tinnitus.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

At his personal hearing at the RO before the undersigned in 
September 2003, the appellant testified that he was currently 
receiving Social Security disability benefits due to his 
bilateral hearing loss and tinnitus.  In Masors v. Derwinski, 
2 Vet. App. 181, 187-188 (1992), the United States Court of 
Appeals for Veterans Claims (Court), held that the VA's 
statutory duty to assist a claimant includes an obligation to 
obtain the records upon which Social Security Administration 
(SSA) disability benefits have been awarded to the veteran.  
See also 38 U.S.C.A. §§ 5106, 5107(a); Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002) (VA must provide 
assistance to obtain relevant evidence and cannot 
unilaterally declare SSA evidence irrelevant in a claim for 
service connection).  Therefore, an effort to obtain these 
records should be made before the appeal is decided.  

Additionally, there is conflicting evidence of record as to 
whether the appellant's currently diagnosed bilateral hearing 
loss and tinnitus are related to his military service, 
including any acoustic trauma he experienced during basic 
training.  A VA audiologist examined him and reviewed the 
file in January 2002.  She opined that it was not likely that 
the hearing loss and tinnitus were related to military 
service because he had normal hearing upon testing in 1966 
and 1967, several years after his military service.  In 
contrast, the appellant's private physician, K.F., M.D. (Dr. 
F.), stated in June 2001 that it was more likely than not 
that the appellant's hearing loss and tinnitus were due to 
his military service.  Another opinion would be helpful in 
considering the veteran's claim.  

Accordingly, this case is remanded for the following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  

2.  The records pertinent to the 
appellant's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim, should 
be obtained from the SSA.  

3.  The appellant should be afforded the 
opportunity to identify or submit any 
additional evidence in support of his 
claims, including an opinion from Dr. F. 
that is based on a review of the 
appellant's medical records.  Any 
identified evidence that is not in the 
claims folder should be appropriately 
obtained.

4.  The appellant should be scheduled for 
a VA audiology examination to ascertain 
etiology of his currently diagnosed 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
the examiner.  After a thorough 
examination and a review of the claims 
file, including the service medical 
records, the examiner should indicate for 
the record whether it is at least as 
likely as not that the appellant's 
bilateral hearing loss and tinnitus are 
related to his military service, 
including the acoustic trauma he 
experienced during basic training.  The 
examiner should provide a thorough 
explanation for the opinion provided.  

5.  After the above has been 
accomplished, the RO should readjudicate 
the claims for service connection for 
bilateral hearing loss and tinnitus.  If 
either claim remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and allowed an appropriate 
period of time for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, he is advised that he has 
the right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


